Citation Nr: 1429299	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as a pinched nerve of the neck.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right clavicle and right shoulder with impingement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from April 1987 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously before the Board in September 2013, at which time it was remanded for additional development.  The requested development has been completed, and the appeals have been returned to the Board for further review.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran experiences severe pain and is unable to move his arm during flare-ups, which he experiences on a daily basis.  



CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for degenerative changes of the right clavicle and right shoulder with impingement have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5200, 5201, 5202, 5203 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board finds that the duty to notify has been met.  The Veteran's appeal of the initial evaluation assigned to his right shoulder disability arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran was provided with fully compliant notice letters in October 2007 and February 2008.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  All VA treatment records have been obtained, as have all private records that have been identified.  Records were also obtained from the Social Security Administration (SSA) as requested by the September 2013 remand.  The Veteran has been afforded a VA examination, which includes pertinent opinions and findings that address all criteria necessary to adjudicate the claims.  The Veteran has declined his right to a hearing.  

Increased Rating

The Veteran contends that the 10 percent evaluation initially assigned to his right shoulder disability is not adequate to reflect the impairment it causes. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The appeal involve the Veteran's dissatisfaction with the initial rating following the grant of service connection.  In assigning an initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for degenerative changes of the right clavicle and right shoulder was established in a January 2008 rating decision.  A 10 percent evaluation was assigned, effective from October 2007.  In February 2008, the Veteran submitted additional medical evidence, and asked for a new examination of his right shoulder.  This was accomplished in May 2008, after which the 10 percent evaluation for the Veteran's right shoulder was continued in a June 2008 rating decision.  The Veteran submitted a notice of disagreement with that decision, which initiated the current appeal. 

The Veteran's right shoulder disability is evaluated under the rating criteria for impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is evaluated as 10 percent disabling for either arm.  Nonunion without loose movement is also evaluated as 10 percent disabling for either arm.  Nonunion with loose movement is evaluated as 20 percent disabling.  Dislocation of the clavicle or scapula is also evaluated as 20 percent disabling for either arm.  38 C.F.R. § 4.71a, Code 5203. 

The Veteran's disability also includes degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

A December 2007 magnetic resonance imaging (MRI) study revealed evidence for acromioclavicular joint arthropathy which could be causing impingement syndrome.  A frank rotator cuff tendon tear could not be identified. 

A January 2008 VA examination noted service treatment records showing a fracture of the right clavicle shaft in October 1987.  The Veteran was right hand dominant.  On examination, there was a slight irregularity at the distal right clavicle and prominence of the right acromioclavicular joint.  There was very mild pain to palpation, and no heat or swelling.  Range of motion was zero to 170 degrees of forward flexion, zero to 170 degrees of abduction, and zero to 90 degrees of internal and external rotation.  Drop sign was negative for a rotator cuff tear, and the Hawkins sign was negative for impingement.  The examiner believed that these findings were confirmed by the December 2007 MRI study.  The examiner added that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  

VA treatment records from 2008 indicate that the Veteran participated in shoulder strengthening exercises and therapy.  The diagnosis was right shoulder impingement syndrome.  

Another VA examination of the right shoulder was conducted in May 2008.  The claims folder and computer records were reviewed.  These showed that the Veteran reported his injury occurred in service when he fell on his right side while playing football.  He said his shoulder had become worse since the January 2008 examination, and that he had been given two cortisone shots.  He still experienced pain near the joint in the deltoid area.  There was no instability, giving way, or locking.  The Veteran described flare-ups on a daily basis, mainly with any activity that involved lifting or other physical activities.  This would result in increased pain and additional limitation, and would cause him to stop and change arms.  He did not have dislocation or recurrent subluxation.  Right shoulder forward flexion was zero to 15 degrees, abduction was zero to 130 degrees, external rotation was zero to 70 degrees, and internal rotation was zero to 80 degrees.  There was pain on motion but no additional limitation of motion on repetitive use.  He had 5/5 strength in the upper extremities.  An X-ray study showed joint space narrowing and degenerative changes of the right acromioclavicular joint.  The impression was right shoulder atrophy with impingement syndrome. 

The Veteran was also afforded a VA examination in July 2010.  The examiner noted that the Veteran had intermittent numbness of the right arm, but opined that this was more associated with the degenerative disc of the cervical spine.  There had been no surgeries or recurrent injury to the right shoulder.  The pain was described as 7 on a scale to 10.  There was no significant stiffness or swelling, but he complained of decreased range of motion and a feeling of weakness.  The Veteran described flare-ups of pain which he described as 9 of 10.  On examination after repetitive motion, there was zero to 130 degrees of forward flexion, zero to 120 degrees of abduction, and zero to 80 degrees of internal and external rotation.  The Hawkins sign was negative for impingement and the drop sign negative for a rotator cuff tear.  The assessment was degenerative joint disease of the right shoulder with mild functional limitations.  

A March 2012 VA examination demonstrated 120 degrees of right shoulder flexion, with objective evidence of pain at that point.  Abduction was to 150 degrees with pain at that point.  Range of motion was not further limited after repetitive motion testing.  The Veteran had guarding of the right shoulder.  There was no ankylosis, and impingement testing was negative.  The Veteran stated that he experienced flare-ups with increased activity, which resulted in increased sharp pain that was 9 on a scale to 10.  The pain was relieved with medication and rest.  

The most recent VA examination was conducted in January 2014.  The claims folder and electronic record were reviewed by the examiner.  The Veteran was noted to be right hand dominant.  On examination, the Veteran had right shoulder flexion to 135 out of 180 degrees, with objective evidence of painful motion at 120 degrees.  Abduction was 120 out of 180 degrees, with pain at 100 degrees.  Muscle strength was 5/5 on both movements.  After repetitive-use testing, the Veteran continued to have 135 degrees of flexion and 120 degrees of abduction.  External rotation and internal rotation were both from zero to 90 degrees, with pain at 70 to 80 degrees.  His functional loss of the right arm was described as less movement than normal and pain on movement.  There was no ankylosis.  Impingement testing was positive, as was a history of mechanical symptoms.  He did not have acromioclavicular joint condition.  Degenerative arthritis was documented on X-ray study.  Finally, the Veteran reported that flare-ups impacted the function of his shoulder and arm.  He stated that during flare-ups he "can't move arm".  

At the January 2014 VA examination he stated that he was unable to move his right arm during flare-ups.  Limitation of motion of the dominant arm to 25 degrees from the side of the body merits a 40 percent rating.  38 C.F.R. § 4.71a, Code 5201.  Moreover, the evidence indicates that the Veteran has experienced these flare-ups on a consistent basis for the entire period on appeal.  The Veteran reported daily flare-ups in which he would have to stop using the right arm and switch to his left at the May 2008 examination.  He described his pain during flare-ups as 9 on a scale to 10 in July 2010 and March 2012.  The Board is mindful that "....a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  Given that the Veteran experiences flare-ups on a daily basis in which he is unable to use his arm, the 40 percent evaluation is warranted.  This is the highest evaluation possible under the rating code for limitation of motion.  38 C.F.R. § 4.71a, Code 5201.  It is also more than the highest rating available under the rating code for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Code 5203.  

The Board has considered entitlement to a rating higher than 40 percent under other rating codes, but none of these codes are appropriate.  Each examination has been negative for ankylosis of the right shoulder, which precludes a rating under the rating code for ankylosis.  38 C.F.R. § 4.71a, Code 5200.  Functional limitation under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013) are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

There is also no evidence of impairment of the humerus, and the Board notes that the Veteran's injury was to the clavicle and not the scapulohumeral joint.  It follows that a rating under this code is also precluded.  38 C.F.R. § 4.71a, Code 5202.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his right shoulder disability.  These symptoms include limitation of motion of the shoulder and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  The Veteran is not employed.  He is in receipt of disability benefits from the SSA, but these records state that the primary diagnosis on which his award was based is a non-service connected psychiatric disability.  He has not been hospitalized for his right shoulder disability and is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board has considered whether or not a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) would be appropriate in this case.  The determination is that it would not be appropriate because such a claim is not raised by the record or the Veteran.  As previously noted, he receives disability benefits from SSA, but while these records list the right shoulder as one of the Veteran's disabilities, they also state that the primary disability that results in the Veteran's unemployment is his non-service connected psychiatric disability.  The Veteran does not assert that his right shoulder disability (his only service connected disability) renders him unemployable.  It follows that TDIU is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial 40 percent evaluation for degenerative changes of the right clavicle and right shoulder with impingement is granted. 


REMAND

As a result of the development requested by the September 2013 remand, medical records have been obtained from Keesler Air Force Base that confirm the Veteran was injured in an motor vehicle accident on June 17, 1989, and that he was hospitalized for two days, primarily for observation.  The Veteran contends his neck injury was incurred in that accident.

The Veteran was afforded a VA examination in January 2014.  The examiner was not able to review the Keesler hospital records, because they were received until the examination.  

Moreover, the January 2014 examination report states that the Veteran had recently undergone surgery for his cervical spine disability in December 2013 at a private facility.  An attempt must be made to obtain these records and associate them with the evidence.  

Finally, the examiner states "Finally, the preponderance of medical evidence does not support acute, recurrent and/or chronic cervical strain as a direct proximate cause of DDD/OA cervical spines."  A preponderance of the evidence is not required to show a causal relationship; an approximate balance of positive and negative evidence is all that is required.  See 38 U.S.C.A. § 5107(b).  Clarification is required.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain the December 2013 records of his cervical spine surgery at Memorial Hospital in Gulfport, Mississippi, as well as related records.  The Veteran should be notified that in the alternative, he may obtain and submit these records on his own behalf. 

2.  After the records requested above have either been obtained or certified as being unobtainable, return the January 2014 examination report to the doctor who authored it.  

The doctor should review the records obtained in February 2014, to include the June 1989 hospital records from Keesler Air Force Base, as well as the December 2013 records of the Veteran's surgery.  

Afterwards, the doctor should state whether he continues to believe it is not as likely as not that the Veteran's current cervical spine disability is the result of an injury during active service, to include the June 17, 1989 motor vehicle accident or the 1987 incident in which the Veteran injured his right shoulder.  

The examiner should also comment as to whether it is as likely as not that the Veteran's chronic cervical strain was the cause of his degenerative disc disease and/or osteoarthritis of the cervical spine, and if so, if it is as likely as not that the Veteran's chronic cervical strain was due to active service.  The reasons and bases for the examiner's opinion must be provided.  

If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons and bases for this opinion should be noted.  If the January 2014 examiner is no longer available, the record should be forwarded to another medical doctor of similar qualifications in order to obtain the requested opinions.  An additional examination is not required unless deemed necessary by the examiner.  

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


